It is true, as stated in the dissenting opinion (Alexander, J.) that "Injury does not, of itself, imply liability, *Page 103 
nor danger negligence; nor yet does causal connection establish, of itself, legally proximate cause. Reasonable foreseeability remains the only just and dependable test."
On the evidence here the unsuitability of the instrumentality furnished the plaintiff is not disputed and complaint had been made by plaintiff, without avail, to the foreman in regard to the danger incident to its use.
As against the granting of a peremptory instruction, the majority opinion, in my judgment, correctly states that it is well settled that the court should consider every material fact which the evidence tends to prove, directly or by reasonable inference, against the party asking for such instruction, citing Stricklin v. Harvey, 181 Miss. 606, 179 So. 345.
In my judgment the jury could reasonably infer from the evidence here that because of the awkward manner in which the plaintiff was required to carry this unsafe and unsuitable instrumentality filled with boiling tar, the plaintiff's attention was necessarily focused upon the bucket of tar in his hand to the practical exclusion of any observation of where he was going and that this focus of attention, proximately caused by the unsafe instrumentality, was the cause of his slipping and falling and the consequent spilling of the tar on plaintiff's arm. The jury could also reasonably infer that such a result of the furnishing of this unsuitable and unsafe appliance should have been reasonably foreseeable by defendant as a probable result of its negligence.
The question of whether the furnishing by the master of this unsafe and unsuitable instrumentality did cause plaintiff to so focus his attention upon it as to distract his attention from looking where he placed his feet in the service ditch and whether by reason of this distraction plaintiff was caused to fall and the boiling tar was caused to spill upon his arm and injure him and whether this injury would probably not have occurred if a suitable and safe appliance had been furnished him, and whether *Page 104 
all of this was reasonably foreseeable to the master as a probable result of his negligence, all of these questions, it seems to me, are questions of fact to be determined by the jury.
For the foregoing reasons, I specially concur in the majority opinion.